Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Claim Status
Claims 1-11 and 13-50 are pending.  Claims 28-50 are withdrawn.  Claim 12 is cancelled. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over A High Capacity Strong Cation Exchange Resin for the Chromatographic Purification of Monoclonal Antibodies and Other Proteins by O’Donnell et al. (O’Donnell) in view of U.S. Patent No. 7901581 by Bryntesson et al. (Bryntesson) as evidenced by AKTAprime Plus Operating Instructions by General Electric (General Electric) further in view of U.S. Patent Publication No. 2002/0154309 by Walker et al. (Walker); U.S. Patent No. 7901581 was previously published as WO2008/153472 on December 18, 2008.
In regards to claims 1-2 and 5-6, O’Donnell teaches a method for determining operational status of a chromatography column (slide 6).  O’Donnell teaches a method for determining binding capacities of a chromatography column (slide 6, “dynamic binding capacity”).  O’Donnell teaches automatically and continuously determining a breakthrough point of at least one column (slide 6, chart).  O’Donnell teaches the method is performed with an AKTAprime system (slide 4).  General Electric provides evidence that the AKTAprime system has a control system (page 16, page 38).  O’Donnell teaches multiple columns with non-identical properties (slide 2). 
The method comprises continuously measuring a feed signal representative of a feed material at an inlet of a column (slides 4 and 6, see Figure); the feed signal is represented on the Figure on slide 6 at the zero coordinate.  O’Donnell teaches measuring the UV absorbance of the feed and effluent (slide 6, "Detection: UV @ 280nm”; reading on claim 2). 
O’Donnell teaches loading a chromatography column with a feed material in a first step of the chromatography process (slides 4 and 6).  O’Donnell teaches the feed signal is continuously measured between a time interval; a first given time (zero coordinate) and a second given time (effluent signal is represented on the Figure on slide 6 at all points past the zero coordinate); the predetermined delay time is the time between the second given time and the first given time. 
O’Donnell further teaches generating an effluent signal representative of the composition of the effluent from the column (slide 6, see Figure); the effluent signal is represented on the Figure on slide 6 at all points past the zero coordinate and is continuously measured (this is considered the second given time).  
O’Donnell teaches using the feed signal and effluent signal to determine, by a determining unit which is connected to both the first and second detector, binding capacities of the chromatography column (slide 6); reading on operational status of the column.  It is inherent that in order to determine a binding capacity that there would be a feed and effluent signal, representative of a feed signal, at an inlet of a feed line, and an effluent signal, at an outlet of a chromatography column, in order to compare the compositions to one another in order to determine a breakthrough.  The difference between the feed signal and effluent signal is the delta signal.  The delta signal is calculated to be defined as the feed signal chosen from any signals measured between the second given time reduced by the predetermined delay time and the first given time minus the effluent signal measured at the first given time.  The predetermined delay time is a time for a nonbinding compound in the sample to travel from the first detector to the second detector. 
O’Donnell teaches continuously determining the binding capacities of the column during a chromatography process (slide 6; reading on claim 2).  The binding capacity is determined continuously as the UV detection is measured throughout the process as seen by the continuous nature of the lines on the Figure (slide 6). 
O’Donnell teaches binding capacity at a predetermined threshold based on percentages of breakthrough (slide 6, slide 7; reading on claim 5).  O’Donnell teaches dynamically controlling the process in real-time by stopping the process shortly after 10% breakthrough (slide 6, slide 8); controlling the process would result in controlling a feed to a column.  General Electric provides evidence that the AKTAprime system has a control system (page 16, page 38).  The dynamically controlling is performed via a control system connected to the determining unit. 
Bryntesson teaches a method of binding a component to an adsorbent and determining a breakthrough (abstract; C7/L14-19).  Further, Bryntesson teaches generating a feed signal at an inlet of a chromatography column (Figure 5, UV between C1 and C2; C10/L29-37).  The detector is used to determine the breakthrough (C7/L14-19).  Bryntesson teaches a detector generating an effluent signal at the outlet of a chromatography column (Figure 5, UV between C2 and C3; C10/L29-37).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the step of measuring a feed signal, at an inlet of  the first column, and an effluent signal, at an outlet of the first column, as taught by Bryntesson, into the method of O'Donnell in order to determine the breakthrough based on comparison of feed and effluent concentrations.  Bryntesson teaches that it is known in the art of chromatography to control a process based on system characteristics, such as purity or recovery (C2/L27-41).  Bryntesson teaches controlling flow rate to adjust liquid streams and process productivity (C9/LL30-39).  Bryntesson teaches detecting an effluent signal for each chromatography column in a periodic counter current system (C1/L34-38; C4/L46-50; C3/L34-36; reading on claim 6).  Bryntesson teaches that continuous chromatography allows for adjustments in series or parallel and can be operated simultaneously (C1/L34-38).  Bryntesson also teaches that continuous chromatography results in a better utilization of chromatography resin, reduced processing time, and reduced buffer requirements, which benefits process economy (C1/L46-50).  Bryntesson teaches adjusting flow rate of the stream in a desired manner to improve productivity (C9/L16-29). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the method of determining binding capacities, as taught by O’Donnell, into the periodic counter current system which comprises multiple columns, taught by Bryntesson, in order to better utilize chromatography resin, reduce processing time, reduce buffer requirements, and benefit process economy.  It would be obvious to one of ordinary skill in the art at the time of the invention to compensate for a difference in properties of at least two columns of a chromatography system, as taught by Bryntesson, in the method of O’Donnell in order to achieve desired chromatography results in a continuous process with chromatography columns connected in series and to improve productivity. 
O’Donnell teaches continuously determining the binding capacities of the column during the chromatography process (slide 6).  The binding capacity is determined continuously as the UV detection is measured throughout the process as seen by the continuous nature of the lines on the Figure (slide 6). 
O’Donnell teaches determining a breakthrough point based on the determined binding capacity (slide 6, breakthrough, dynamic binding capacity).  The breakthrough point and binding capacity are independent of a concentration of the feed material (slide 6).  O’Donnell teaches the breakthrough point and binding capacity were determined for different flow rates with the same feed concentration (slide 4); thus the breakthrough point and binding capacity are independent of concentration of feed material. 
Akta teaches UV cell length is related to high accuracy of absorbance measurements (pg. 80).  As the accuracy of absorbance measurements is a variable that can be modified, among others, by adjusting said UV cell length, the cell length would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed cell length cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the UV cell length in the method of modified O’Donnell to obtain the desired balance between the accuracy of measurements (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Akta teaches wherein the step of selecting the first UV wavelength comprises adjusting the first UV wavelength (pg. 84).  
Further, Walker teaches a method for operating chromatography columns by detecting UV absorbance with a path length of 1µm to 10 mm, or 20 µm to 1 mm (abstract; [0017]; [0019]; [0039]; [0067]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claim 3¸ O’Donnell teaches using the feed and effluent signal to determine a deltasignal, which is the first signal minus the second signal, (slide 6, the breakthrough percent is indicative of the feed signal minus the effluent signal).  Additionally, O’Donnell teaches a deltasignalmax which is the first signal minus the second signal when the second signal shows a plateau (slide 6); it is inherent that at the time the breakthrough percentage plateaus this is the result of substantially all non-binding components (i.e. the ones that ‘breakthrough’) being eluted through the column.  O’Donnell teaches using the deltasignal to determine a breakthrough point of the first column (slide 6).  
In regards to claim 4, O’Donnell does not explicitly teach compensating for a time delay when determining the deltasignal and deltasignalmax; however, it would be obvious to one of ordinary skill in the art to compensate for a time delay in order to determine other desired values based on the feed signal, after the point when a non-binding component has passed through the column.  
In regards to claims 7-9, O’Donnell teaches wherein the feed material comprises: impurities and product (slide 2-6).  Modified O’Donnell does not explicitly teach impurities cause background absorbance or wherein the absorbance level of the product is at least forty percent (or 70-90% product, reading on claim 9) of the background absorbance of the feed material.  Modified O’Donnell does not teach the absorbance level of the product in the feed material is higher than the background absorbance (reading on claim 8).
However, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that impurities cause interference with detection of product components in a UV detection cell.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to minimize impurity background in order to achieve accurate absorbance measurements.
In regards to claims 10-11 and 18-19, Akta teaches UV cell length is related to high accuracy of absorbance measurements (pg. 80).  As the accuracy of absorbance measurements is a variable that can be modified, among others, by adjusting said UV cell length, the cell length would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed cell length cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the coating in the apparatus of Smith to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Akta teaches wherein the step of selecting the first UV wavelength comprises adjusting the first UV wavelength (pg. 84).  
In regards to claims 13-17 and 20-27, O’Donnell teaches using the feed and effluent signal to determine a deltasignal, which is the first signal minus the second signal, (slide 6, the breakthrough percent is indicative of the feed signal minus the effluent signal).  Additionally, O’Donnell teaches a deltasignalmax which is the first signal minus the second signal when the second signal shows a plateau (slide 6); it is inherent that at the time the breakthrough percentage plateaus this is the result of substantially all non-binding components (i.e. the ones that ‘breakthrough’) being eluted through the column.  O’Donnell teaches using the deltasignal to determine a breakthrough point of the first column (slide 6).  
Modified O’Donnell does not teach estimating a maximum UV absorbance in feed material, selecting the first threshold value to ensure detectability, or selecting the first threshold value when the change in UV absorbance is more than a pre- determined percentage compared to the first threshold value, the pre-determined percentage is 1%, 2%, 5%, 10%, 15% or 20%.  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to determine a maximum value related to detectability and the threshold value in order to perform desired separations with desired purity levels.  One of ordinary skill in the art would be motivated to determine first and second threshold values, breakthrough points and adjust first and second UV cell pathlengths in order to create desired accuracy. 
Akta teaches UV cell length is related to high accuracy of absorbance measurements (pg. 80).  As the accuracy of absorbance measurements is a variable that can be modified, among others, by adjusting said UV cell length, the cell length would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed cell length cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the cell length in the method of modified O’Donnell to obtain the desired absorbance measurement accuracy (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim Rejections - 35 USC § 101
Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical calculation of determining a first threshold value and selecting a UV cell pathlength or wavelength involving the feed signal and effluent signal. This judicial exception is not integrated into a practical application because the additional recited elements are directed to generic chromatography method steps and generic chromatography systems that do not add a meaningful limitation to the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The rationale for this determination is further explained below:
The claims fall within the statutory class of a process; however, the claims are directed to an abstract idea.  The abstract idea of these claims is a mathematical calculation of determining a first threshold value and selecting a UV cell pathlength.   
There are no other limitations in the claim that show a patent-eligible application of the abstract idea itself.  The steps of 
“detecting a feed signal representative of the composition of a feed material provided to an inlet of the column” is data gathering.  Data gathering is not considered significantly more than the abstract idea.  See MPEP 2106.05(g) and 2106.05(d).
“detecting UV absorbance in the feed material” is data gathering.  Data gathering is not considered significantly more than the abstract idea.  See MPEP 2106.05(g) and 2106.05(d).
“detecting an effluent signal representative of the composition of the effluent from the column” is data gathering.  Data gathering is not considered significantly more than the abstract idea.  See MPEP 2106.05(g) and 2106.05(d).
“using the feed signal and the effluent signal to determine operational status of the column” is directed towards insignificant extra-solution activity to the judicial exception.  See MPEP 2106.05(g).
“a first UV detector having a first UV cell pathlength from 0.2 mm to 0.5 mm” is directed to generic chromatography system properties. 
“determining a first threshold value based on the detected UV absorbance in the feed material” is directed towards insignificant extra-solution activity to the judicial exception.  See MPEP 2106.05(g).
“selecting the first UV cell pathlength and/or first wavelength based on the first threshold value, wherein the step of selecting the first UV cell pathlength and/or first UV wavelength is performed until the first UV detector is within a linear range of detection” is directed towards insignificant extra-solution activity to the judicial exception.  See MPEP 2106.05(g). 
These steps are routine and conventional steps of composition measurement, specifically absorbance measurements.  Measuring a signal and relating the signal to a composition is a fundamental principal of absorbance measurement.   
In essence the claims as a whole are directed to an abstract idea as both the intended use limitation and conventional data gathering do not contribute significantly more to the claim. 
The courts have recognized that performing repetitive calculations, electronic record keeping, and storing and receiving information in memory as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").  Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d),II. 
The courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).  The limitations directed towards “compensating”, “continuously measuring”, “determining in real-time”, and “dynamically controlling” appear to be applying the abstract idea which could be implemented by hand or thinking.  An abstract idea is present in the claim and the claim does not amount to significantly more than the abstract idea itself.  See MPEP 2106.
In essence the claims as a whole are directed to an abstract idea as all of the limitations noted above do not contribute significantly more to the claim. 
Additionally, see Parker v. Flook found in Federal Register, Vol. 79, No. 241, Tuesday, December 16, 2014 which is similar to this situation.  A process is not unpatentable simply because it contains a law of nature or mathematical algorithm.  The claim as a whole must be analyzed to determine what additional elements are recited in the claim. 
As the claim is directed to a broad concept of controlling operation of a chromatography system and appears to be merely post solution activity directed by the generic solution, the claim is not directed to patent eligible subject matter and does not comply with 35 U.S.C. 101. 
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument concerning the 103 rejection; UV cell length is not a result effective variable; the Examiner does not find this persuasive.  The Examiner notes that this rejection is updated above in view of the claim amendment. 
In regard to the Applicant’s argument concerning the 101 rejection; the Examiner does not find this persuasive. The Examiner notes that this rejection is updated above in view of the claim amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777